On Rehearing.
 It is a fundamental principle applicable to courts of equity as stated by Mr. Justice Storey in his work on equity pleadings “That which is not presented to the •court by the pleadings and thus made a part of the record, can not be judiciously decided or determined by the court. Every court must have a record. The pleadings in a case are a part of the mandatory record of the court; and every court is bound by its record.”' Storey’s Equity Pleadings, § 10, repeated in 7th Mayfield’s Digest, p. 691.
 “It is as futile to prove matters or facts which are not alleged as it is to allege matters or facts which can not be proven. The evidence must correspond with the allegations and must be confined to the point at issue.” First Greenleaf Evidence, 51; 7th Mayfield’s Digest, p. 691; Ramsey v. Smith, 138 Ala. 333, 35 So. 325; Ex parte Gilbert, 253 Ala. 232, 43 So.2d 816; Morgan v. Stokes, 252 Ala. 335, 40 So.2d 425; Evans v. Evans, 252 Ala. 636, 42 So.2d 589. As pointed out in the opinion recently promulgated in this case, there was no issue of fact presented by the pleadings. The only pleadings in the record at that time pertinent to the question of ownership of household goods were taken as true without proof, other than by affidavit, and decided without notice. Hence the appellant’s rights were adjudicated, if adjudicated at all, without notice and hearing as required by due course of law, as pointed out. While the court was invested with jurisdiction of the administration of the estate by the order of removal from the Probate Court to the Circuit Court, in Equity, it could not proceed to adjudicate and determine the rights of the parties without appropriate pleadings and proof.
The application for rehearing is without merit and is, therefore, overruled.
Application overruled.
LIVINGSTON, C. J., and- LAWSON and STAKELY, JJ., concur.